Atkinson, J.
1. The declaration, as it appears in the record, without amendment, sets forth a cause of action, and the general demurrer thereto was properly overruled.
2. The office of a demurrer is to test the legal sufficiency of ^a declaration upon the facts as they are therein alleged; and being so limited, its scope cannot, by an agreed statement of facts which neither amends nor purports to amend the declaration, be extended to cover questions which might arise upon a motion for nonsuit upon a statement of facts otherwise than by the declaration appearing. Judgment affirmed.
Dorsey, Brewster & Hoioell, for plaintiff in error.
J. B. Stewart, contra.
97 406| ,101 3891
'97 40li| 103 686|
97 4001 8118 6191 97 406 113 692
97 406I 119 6S|